DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 03/30/2020. Claims 1-20 are pending for this examination.  

Oath/Declaration
The oath or declaration filed on 03/30/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “a narrow-line bamboo microstructure integrated within a metal layer of the semiconductor device”. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “wherein the narrow-line bamboo microstructure has high electromagnetic resistance as compared to the polycrystalline structure”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the polycrystalline structure, is same as a narrow-line polycrystalline microstructure is not defined. Appropriate correction is required. The claim 3 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art. As 

Claim 6 recites the limitation “wherein the narrow-line bamboo microstructure is dispersed in greater than or equal to 1 layer of the semiconductor device and/or wherein the narrow-line polycrystalline microstructure is dispersed in greater than or equal to I layer of the semiconductor device”. There is insufficient antecedent basis for this limitation in the claim.

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 Edelstein et al of U.S. Patent No. 10,615074 B2. Although, the claims at issue are not identical, they are not patentably distinct from each other because of the following:

The following table compares the limitations of the claim/claims of the instant application 16/835056 and patentably non-distinct claim/claims of the US Patent No.  10,615074 B2. 

Instant Application: 16835056
U.S. Patent No. 10,615074 B2
1. An integrated circuit comprising: a narrow-line bamboo microstructure integrated within a metal layer of the semiconductor device, wherein the narrow-line bamboo microstructure comprises nanowires configured to provide a high reliability resistance circuit and wherein the narrow-line bamboo microstructure has a depth, dl; and a narrow-line polycrystalline microstructure wherein the narrow-line polycrystalline microstructure has a higher depth in the metal layer as compared to the narrow-
6. The integrated circuit of Claim 1, wherein the narrow-line bamboo microstructure is dispersed in greater than or equal to 1 layer of the semiconductor device and/or wherein the narrow-line polycrystalline microstructure is dispersed in greater than or equal to I layer of the semiconductor device.




2. The integrated circuit of claim 1, wherein the narrow-line bamboo microstructure and the narrow-line polycrystalline microstructure comprise copper interconnects.

3. The integrated circuit of claim 1, wherein the narrow-line bamboo microstructure has high electromagnetic resistance as compared to the narrow-line polycrystalline microstructure.
4. The integrated circuit of Claim 1, wherein the narrow-line polycrystalline microstructure has higher conductivity as compared to the narrow-line bamboo microstructure.
4. The integrated circuit of claim 1, wherein the narrow-line polycrystalline microstructure has higher conductivity as compared to the narrow-line bamboo microstructure.
5. The integrated circuit of Claim 1, wherein a difference in aspect ratio between the narrow-line bamboo microstructure and the narrow-line polycrystalline microstructure is greater than 0.5.
5. The integrated circuit of claim 1, wherein a difference in aspect ratio between the narrow-line bamboo microstructure and the narrow-line polycrystalline microstructure is greater than 0.5.
7. The integrated circuit of Claim 1, wherein the narrow-line bamboo microstructure comprises nanowires configured to provide a high reliability resistance circuit.

6. The integrated circuit of claim 1, wherein the narrow-line bamboo microstructure comprises nanowires configured to provide a high reliability resistance circuit.


7. The integrated circuit of claim 1, wherein the narrow-line polycrystalline microstructure comprises nanowires configured to provide a high performance circuit


10. The integrated circuit of Claim 1, further comprising a dielectric layer comprising a liner material plated with copper.

8. The integrated circuit of claim 1, further comprising a dielectric layer comprising a liner material plated with copper.
11. The integrated circuit of Claim 10, wherein the liner material comprises tantalum, titanium, tungsten, cobalt, ruthenium, and their nitrides thereof, or a combination comprising at least one of the foregoing.
9. The integrated circuit of claim 8, wherein the liner material comprises tantalum, titanium, tungsten, cobalt, ruthenium, and their nitrides thereof, or a combination comprising at least one of the foregoing.
12. The integrated circuit of Claim 1 1, wherein the dielectric layer comprises a low-K dielectric material.
10. The integrated circuit of claim 9, wherein the dielectric layer comprises a low-k dielectric material.

13. The integrated circuit of Claim 12, wherein the dielectric layer comprises 


14. The integrated circuit of Claim 13, wherein the dielectric layer comprises silicon dioxide.
12. The integrated circuit of claim 11, wherein the dielectric layer comprises silicon dioxide.

15. The integrated circuit of Claim 1, wherein the integrated circuit has reduced electromigration as compared to an integrated circuit without a narrow-line bamboo microstructure and a narrow-line polycrystalline microstructure.
13. The integrated circuit of claim 1, wherein the integrated circuit has reduced electromigration as compared to an integrated circuit without a narrow-line bamboo microstructure and a narrow-line polycrystalline microstructure.

16. The integrated circuit of Claim 1, wherein an electromigration resistant is greater than 0.9 electron Volt of electromigration energy.


14. The integrated circuit of claim 1, wherein an electromigration resistance of the narrow-line bamboo microstructure is greater than 0.9 electron Volt of electromigration energy.

7. The integrated circuit of Claim 1, wherein the integrate circuit has a conductivity of less than 4 microOhm-centimeters copper resistivity in lines 


18. The integrated circuit of Claim 10, wherein a substrate is attached to the dielectric layer.
16. The integrated circuit of claim 8, wherein a substrate is attached to the dielectric layer.

19. The integrated circuit of Claim 1, wherein the substrate comprises a semiconducting material, an insulating material, a conductive material or a combination comprising at least one of the foregoing.
17. The integrated circuit of claim 1, wherein the substrate comprises a semiconducting material, an insulating material, a conductive material or a combination comprising at least one of the foregoing.

20. The integrated circuit of Claim 19, wherein the substrate comprises Si, SiGe, SiGeC, SiC, Ge alloys, GaAs, InAs, InP and other 111/V orII/VI compound semiconductors, or a combination comprising at least one of the foregoing.
18. The integrated circuit of claim 17, wherein the substrate comprises Si, SiGe, SiGeC, SiC, Ge alloys, GaAs, InAs, InP and other III/V or II/VI compound semiconductors, or a combination comprising at least one of the foregoing.



As demonstrated, for example the combination of independent claim 1 and 1 of U.S. Patent No. 10,615074 discloses the features of the independent claim 1 of 16/835056while the claims are broader in scope and anticipate the claimed invention in the parent. Thus, it would have been obvious to one of ordinary skill in the art having the claims of 15040092 to modify the claims to achieve the features of claims of U.S. Patent No. 10,615074.


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al ( US 2006/0113685 A1; hereafter Ueki )  in view of Bonilla et al ( US 2011/0175226 A1; hereafter Bonilla).

    PNG
    media_image1.png
    529
    834
    media_image1.png
    Greyscale

Annotated Fig 1.
Regarding claim 1, Ueki discloses an integrated circuit comprising: 
a narrow-line microstructure (Fig 1, left element 6b, Para [ 0077-0083])  integrated within a metal layer (Fig 1, left element 6b, Para [ 0077-0083])  of the semiconductor device (Fig 1, left element 6b, Para [ 0077-0083]), wherein the narrow-line bamboo microstructure (Fig 1, left element 6b, Para [ 0077-0083]) comprises nanowires (  cu nanowire Para [ 0080]) configured to provide a high reliability resistance circuit ( Para [ 0002]) and wherein the narrow-line bamboo microstructure has a depth, dl (Fig 1, left element 6b, Para [ 0077-0083]); and a narrow-line polycrystalline microstructure (Fig 1, right element 6b, Para [ 0077-0083]) wherein the narrow-line polycrystalline microstructure has a higher depth (Fig 1, right element 6b, Para [ 0077-0083]) in the metal layer as compared to the narrow-line microstructure (Fig 1, left element 6b, Para [ 0077-0083])  and wherein the narrow-line polycrystalline microstructure has a depth, d2 (Fig 1, right element 6b, Para [ 0077-0083]), wherein dl is less than d2; wherein the narrow-line polycrystalline microstructure (Fig 1, right element 6b, Para [ 0077-0083])  is integrated within the same metal layer  (Para [0073-0083]) as the narrow-line bamboo microstructure (Fig 1, left element 6b, Para [ 0077-0083]).  
But, Ueki does not disclose explicitly a narrow-line bamboo microstructure.
In a similar field of endeavor, Bonilla discloses a narrow-line bamboo microstructure (Fig 1b, Para [0019], large grain copper 154, as bamboo-type microstructure).
Since Ueki and Bonilla are both from the similar field of endeavor, and discloses copper interconnect structure with bamboo microstructure and polycrystalline grain  Bonilla would have been recognized in the pertinent art of Ueki. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Ueki in light of Bonilla teaching “first metal oxide electrical insulator and the second metal oxide electrical insulator to provide symmetrical electrical properties” for further advantage such as to enhance efficiency and improve reliability of device performance.

Regarding claim 2, Ueki and Bonilla discloses the integrated circuit of Claim 1, Ueki further discloses wherein the narrow-line bamboo microstructure and the narrow-line polycrystalline microstructure comprise copper interconnects (Para [0073-0083]).  

Regarding claim 4, Ueki and Bonilla discloses the integrated circuit of Claim 1, Bonilla further discloses  copper interconnect line has both region of polycrystalline grain and bamboo grain structure ( Para [ 0019]).
But, Ueki and Bonilla does not disclose explicitly wherein the narrow-line polycrystalline microstructure has higher conductivity as compared to the narrow-line bamboo microstructure. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
in the art before the effective filing date of the invention to combine Ueki in light of Bonilla teaching” narrow-line polycrystalline microstructure has higher conductivity as compared to the narrow-line bamboo”  to have higher conductivity through routine experimentation.

Regarding claim 5, Ueki and Bonilla discloses the integrated circuit of Claim 1, Bonilla further discloses wherein a difference in aspect ratio between the narrow-line bamboo microstructure and the narrow-line polycrystalline microstructure is greater than 0.5 ( Fig 1B, Para [0019] larger grain size154). 
Since Ueki and Bonilla are both from the similar field of endeavor, and discloses copper interconnect structure with bamboo microstructure and polycrystalline grain structure, the purpose disclosed by Bonilla would have been recognized in the pertinent art of Ueki. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Ueki in light of Bonilla teaching “wherein a difference in aspect ratio between the narrow-line bamboo microstructure and the narrow-line polycrystalline microstructure is greater than 0.5 (Fig 1B, Para [0019] larger grain size154)” for further advantage such as to enhance efficiency and improve device performance. Since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). Furthermore, see also In re Boesch, 205 

Regarding claim 8, Ueki and Bonilla discloses the integrated circuit of Claim 1, Ueki further discloses wherein the narrow-line polycrystalline microstructure comprises nanowires configured to provide a high performance circuit (Para [0002, 0025, and 0039]).
  
Regarding claim 9, Ueki and Bonilla discloses the integrated circuit of Claim 1, Ueki further discloses wherein the narrow-line polycrystalline (Fig 1, right element 6b, Para [ 0077-0083]) microstructure has a higher depth in the metal layer as compared to the narrow-line microstructure (Fig 1, left element 6b, Para [ 0077-0083])  
But, Ueki does not disclose explicitly a narrow-line bamboo microstructure.
In a similar field of endeavor, Bonilla discloses a narrow-line bamboo microstructure (Fig 1b, Para [0019], large grain copper 154, as bamboo-type microstructure).
Since Ueki and Bonilla are both from the similar field of endeavor, and discloses copper interconnect structure with bamboo microstructure and polycrystalline grain structure, the purpose disclosed by Bonilla would have been recognized in the pertinent art of Ueki. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Ueki in light of Bonilla teaching “first metal oxide electrical insulator and the second metal oxide 

Regarding claim 10, Ueki and Bonilla discloses the integrated circuit of Claim 1, Ueki further discloses further comprising a dielectric layer (Fig 1B, dielectric layer 1b, Para [ 0124])  comprising a liner material plated with copper (Fig 1B, barrier layer [ 3b],Para [0080]).

Regarding claim 11, Ueki and Bonilla discloses the integrated circuit of Claim 10, Ueki further discloses wherein the liner material comprises tantalum, titanium, tungsten, cobalt, ruthenium, and their nitrides thereof, or a combination comprising at least one of the foregoing (Fig 1, barrier layer [3b], Para [0080]).  

Regarding claim 12, Ueki and Bonilla discloses the integrated circuit of Claim 1 1, Ueki further discloses wherein the dielectric layer comprises a low-K dielectric material (Para [0124-0125], insulating film 1b).

Regarding claim 13, Ueki and Bonilla discloses the integrated circuit of Claim 12, Ueki further discloses wherein the dielectric layer comprises silicon dioxide, silsesquixoane, organosilicates, thermosetting polyarylene ethers, or a combination comprising at least one of theforegoing ( Para [ 0124-0125], insulating film 1b).

Regarding claim 14, Ueki and Bonilla discloses the integrated circuit of Claim 13, Ueki further discloses wherein the dielectric layer comprises silicon dioxide ( Para [ 0124-0125], insulating film 1b). 

Regarding claim 15, Ueki and Bonilla discloses the integrated circuit of Claim 1, Bonilla further discloses wherein the integrated circuit has reduced electromigration as compared to an integrated circuit without a narrow-line bamboo microstructure and a narrow-line polycrystalline microstructure (Fig 1b, Para [0019], large grain copper 154, as bamboo-type microstructure and narrow-line polycrystalline microstructure 152, Thus it can have reduced electromigration as compared to an integrated circuit without a narrow-line bamboo microstructure and a narrow-line polycrystalline microstructure ).
Since Ueki and Bonilla are both from the similar field of endeavor, and discloses copper interconnect structure with bamboo microstructure and polycrystalline grain structure, the purpose disclosed by Bonilla would have been recognized in the pertinent art of Ueki. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Ueki in light of Bonilla teaching “wherein the integrated circuit has reduced electromigration as compared to an integrated circuit without a narrow-line bamboo microstructure and a narrow-line polycrystalline microstructure (Fig 1b, Para [0019], large grain copper 154, as bamboo-type microstructure and narrow-line polycrystalline microstructure 152, Thus it can have reduced electromigration as compared to an integrated circuit without a narrow-line bamboo microstructure and a narrow-line polycrystalline microstructure ) ” 

Regarding claim 18, Ueki and Bonilla discloses the integrated circuit of Claim 10, Ueki further discloses wherein a substrate is attached to the dielectric layer (Para [0124-0125]).  

Regarding claim 19, Ueki and Bonilla discloses the integrated circuit of Claim 1, Ueki further discloses wherein the substrate comprises a semiconducting material, an insulating material, a conductive material or a combination comprising at least one of the foregoing (Para [0124-0125]).    

Regarding claim 20, Ueki and Bonilla discloses the integrated circuit of Claim 19, Ueki further discloses wherein the substrate comprises Si, (Para [0124-0125]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al ( US 2006/0113685 A1; hereafter Ueki )  in view of Bonilla et al ( US 2011/0175226 A1; hereafter Bonilla) as applied claims above and further in view of Yang et al ( US 2009/0174075 A1; hereafter Yang).

Regarding claim 7, Ueki and Bonilla discloses the integrated circuit of Claim 1, But, Ueki and Bonilla does not disclose explicitly wherein the narrow-line bamboo 
In a similar field of endeavor, Yang discloses wherein the narrow-line bamboo microstructure comprises nanowires configured to provide a high reliability resistance circuit (Para [0004]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Ueki and Bonilla in light of Yang teaching “wherein the narrow-line bamboo microstructure comprises nanowires configured to provide a high reliability resistance circuit (Para [0004]).” for further advantage such as to enhance efficiency and improve device performance.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al ( US 2006/0113685 A1; hereafter Ueki )  in view of Bonilla et al ( US 2011/0175226 A1; hereafter Bonilla) as applied claims above and further in view of Andericacos et al ( US 2002/0115292 A1; hereafter Andericacos).

Regarding claim 16, Ueki and Bonilla discloses the integrated circuit of Claim 1, But, Ueki and Bonilla does not disclose explicitly wherein an electromigration resistant is greater than 0.9 electron Volt of electromigration energy.  
In a similar field of endeavor, Andericacos discloses wherein an electromigration resistant is greater than 0.9 electron Volt of electromigration energy (Para [0054]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Ueki and Bonilla in light of Andericacos teaching “wherein an electromigration resistant is greater than 0.9 electron Volt of electromigration energy (Para [0054])” for further advantage such as enhance electromigration and device performance.


Allowable Subject Matter

Claims 6 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898